UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21213 Nuveen AMT-Free Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen AMT-Free Municipal Income Fund (NEA) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.9% (100.0% of Total Investments) MUNICIPAL BONDS – 144.9% (100.0% of Total Investments) Alabama – 0.7% (0.5% of Total Investments) $ 1,000 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ $ 1,034,000 2006C-2, 5.000%, 11/15/36 (UB) Jefferson County, Alabama, General Obligation Warrants, Series 2004A: 5.000%, 4/01/22 – NPFG Insured 4/16 at 100.00 AA– 5.000%, 4/01/23 – NPFG Insured 4/16 at 100.00 AA– Mobile Spring Hill College Educational Building Authority, Alabama, Revenue Bonds, Spring Hill 4/25 at 100.00 N/R College Project, Series 2015, 5.875%, 4/15/45 Total Alabama Alaska – 0.2% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 4/16 at 100.00 B Series 2006A, 5.000%, 6/01/32 Arizona – 3.8% (2.6% of Total Investments) Apache County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, 3/22 at 100.00 A3 Tucson Electric Power Company, Series 20102A, 4.500%, 3/01/30 Arizona State, Certificates of Participation, Series 2010A: 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA Lake Havasu City, Arizona, Wastewater System Revenue Bonds, Refunding Senior Lien Series 7/25 at 100.00 AA 2015B, 5.000%, 7/01/43 – AGM Insured Phoenix Civic Improvement Corporation, Arizona, Revenue Bonds, Civic Plaza Expansion Project, Series 2005B: 5.500%, 7/01/37 – FGIC Insured No Opt. Call AA 5.500%, 7/01/40 – FGIC Insured No Opt. Call AA Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call BBB+ Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 15.8% (10.9% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Senior Lien Series No Opt. Call AA– 1999A, 0.000%, 10/01/32 – NPFG Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 AA– 2013S-4, 5.250%, 4/01/53 Burbank Unified School District, Los Angeles County, California, General Obligation Bonds, Series 2015A: 0.000%, 8/01/32 2/25 at 100.00 Aa2 0.000%, 8/01/33 2/25 at 100.00 Aa2 California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/22 at 100.00 AA Children’s Hospital, Series 2012A, 5.000%, 8/15/51 (UB) (4) California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, 7/23 at 100.00 AA– Series 2013A, 5.000%, 7/01/37 California Health Facilities Financing Authority, Revenue Bonds, Scripps Health, Series 2012A, 11/21 at 100.00 AA 5.000%, 11/15/40 California Health Facilities Financing Authority, Revenue Bonds, Stanford Hospitals and Clinics, Tender Option Bond Trust 3294: 9.223%, 2/15/20 (IF) (4) No Opt. Call AA 9.223%, 2/15/20 (IF) (4) No Opt. Call AA 9.215%, 2/15/20 (IF) (4) No Opt. Call AA 5 California State, General Obligation Bonds, Series 2004, 5.000%, 4/01/31 – AMBAC Insured 4/16 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Sutter Health, Series 8/20 at 100.00 AA– 2011A, 6.000%, 8/15/42 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 (5) 4/16 at 100.00 CCC 5.250%, 7/01/35 (5) 4/16 at 100.00 CCC 5.000%, 7/01/39 (9) 4/16 at 100.00 CCC Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ (6) 2001A, 0.000%, 8/01/25 – NPFG Insured (ETM) Contra Costa Community College District, Contra Costa County, California, General Obligation 8/23 at 100.00 Aa1 Bonds, Election of 2006, Series 2013, 5.000%, 8/01/38 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, No Opt. Call AA Refunding Senior Lien Series 2015A, 0.000%, 1/15/34 – AGM Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/49 1/24 at 100.00 BBB– Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 9/16 at 100.00 A 5.000%, 9/01/27 – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Kern Community College District, California, General Obligation Bonds, Safety, Repair & No Opt. Call AA Improvement, Election 2002 Series 2006, 0.000%, 11/01/23 – AGM Insured La Verne-Grand Terrace Housing Finance Agency, California, Single Family Residential Mortgage No Opt. Call Aaa Revenue Bonds, Series 1984A, 10.250%, 7/01/17 (ETM) Los Angeles Unified School District, California, General Obligation Bonds, Election of 2004, 7/16 at 100.00 Aa2 (6) Series 2006F, 5.000%, 7/01/24 (Pre-refunded 7/01/16) – FGIC Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 Newport Beach, California, Revenue Bonds, Hoag Memorial Hospital Presbyterian, Series 2011A, 12/21 at 100.00 N/R (6) 5.875%, 12/01/30 (Pre-refunded 12/01/21) Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call AA– Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Orange County Water District, California, Revenue Certificates of Participation, Series 2003B: 5.000%, 8/15/34 – NPFG Insured (ETM) No Opt. Call AAA 5.000%, 8/15/34 – NPFG Insured (ETM) No Opt. Call Aa1 (6) Pomona, California, GNMA/FHLMC Collateralized Single Family Mortgage Revenue Refunding Bonds, No Opt. Call Aaa Series 1990B, 7.500%, 8/01/23 (ETM) (4) Rialto Unified School District, San Bernardino County, California, General Obligation Bonds, No Opt. Call AA Series 2011A, 0.000%, 8/01/28 Rim of the World Unified School District, San Bernardino County, California, General 8/21 at 100.00 AA Obligation Bonds, Series 2011C, 5.000%, 8/01/38 – AGM Insured Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 6/23 at 100.00 BBB– 2013A, 5.750%, 6/01/44 San Bernardino, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage No Opt. Call Aaa Revenue Refunding Bonds, Series 1990A, 7.500%, 5/01/23 (ETM) (4) San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB+ 7.500%, 12/01/41 San Francisco Airports Commission, California, Revenue Bonds, San Francisco International 5/23 at 100.00 A+ Airport, Governmental Purpose, Second Series 2013B, 5.000%, 5/01/43 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Bonds, Refunding Senior Lien Series 2014A: 5.000%, 1/15/44 1/25 at 100.00 BBB– 5.000%, 1/15/50 1/25 at 100.00 BBB– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 4/16 at 100.00 AA– Project, Series 2004A, 5.250%, 8/01/19 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 AA– Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured San Mateo County Community College District, California, General Obligation Bonds, Series No Opt. Call AAA 2006A, 0.000%, 9/01/21 – NPFG Insured West Hills Community College District, California, General Obligation Bonds, School Facilities 8/21 at 100.00 AA Improvement District 3, 2008 Election Series 2011, 6.500%, 8/01/41 – AGM Insured Total California Colorado – 5.7% (3.9% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 4/18 at 100.00 AA Series 2006C-1, Trust 1090, 15.066%, 10/01/41 – AGM Insured (IF) (4) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 1/23 at 100.00 A+ Series 2013A, 5.250%, 1/01/45 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Children’s Hospital Colorado 12/23 at 100.00 A+ Project, Series 2013A, 5.000%, 12/01/36 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good 6/23 at 100.00 BBB+ Samaritan Society Project, Series 2013, 5.625%, 6/01/43 Commerce City Northern Infrastructure General Improvement District, Colorado, General 12/22 at 100.00 AA Obligation Bonds, Refunding & Improvement Series 2013, 5.000%, 12/01/27 – AGM Insured Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 11/23 at 100.00 A 5.000%, 11/15/43 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/30 – NPFG Insured No Opt. Call AA– 70 0.000%, 9/01/33 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, 9/01/34 – No Opt. Call AA– NPFG Insured Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/25 at 100.00 BBB Bonds, Refunding Series 2015A, 5.000%, 12/01/45 Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA (6) Refunding Bonds, Series 2011, 6.125%, 12/01/41 (Pre-refunded 12/01/20) – AGM Insured University of Colorado Hospital Authority, Colorado, Revenue Bonds, Series 2012A, 11/22 at 100.00 AA– 5.000%, 11/15/42 Total Colorado Connecticut – 0.8% (0.5% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/25 at 100.00 A– Series 2015L, 5.000%, 7/01/45 Delaware – 0.3% (0.2% of Total Investments) Delaware Health Facilities Authority, Revenue Bonds, Nanticoke Memorial Hospital, Series 2013, 7/23 at 100.00 BBB 5.000%, 7/01/32 District of Columbia – 1.1% (0.8% of Total Investments) District of Columbia Student Dormitory Revenue Bonds, Provident Group – Howard Properties LLC 10/22 at 100.00 BB+ Issue, Series 2013, 5.000%, 10/01/45 District of Columbia, Revenue Bonds, Georgetown University, Series 2007A, 0.000%, 4/01/40 – 4/21 at 100.00 A– AMBAC Insured Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 Aa1 Tender Option Bond Trust 1606, 11.876%, 10/01/30 – BHAC Insured (IF) (4) Total District of Columbia Florida – 10.6% (7.3% of Total Investments) Bay County, Florida, Water System Revenue Bonds, Refunding Series 2005, 5.000%, 9/01/25 – 4/16 at 100.00 Aa3 AMBAC Insured Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA AGM Insured City of Miami Beach, Florida, Stormwater Revenue Bonds, Series 2015, 5.000%, 9/01/41 9/25 at 100.00 AA– Clay County, Florida, Utility System Revenue Bonds, Series 2007 5.000%, 11/01/27 (Pre-refunded 11/01/17) – AGM Insured (UB) 11/17 at 100.00 AA (6) 5.000%, 11/01/32 (Pre-refunded 11/01/17) – AGM Insured (UB) 11/17 at 100.00 AA (6) Collier County Educational Facilities Authority, Florida, Revenue Bonds, Hodges University, 11/23 at 100.00 BBB– Series 2013, 6.125%, 11/01/43 Davie, Florida, Educational Facilities Revenue Bonds, Nova Southeastern University Project, Refunding Series 2013A: 6.000%, 4/01/42 4/23 at 100.00 Baa1 5.625%, 4/01/43 4/23 at 100.00 Baa1 Florida State Board of Education, Public Education Capital Outlay Bonds, Tender Option Bond No Opt. Call AAA Trust 2929, 17.559%, 12/01/16 – AGC Insured (IF) (4) Florida State Turnpike Authority, Turnpike Revenue Bonds, Department of Transportation, No Opt. Call AA– Refunding Series 2008A, 5.000%, 7/01/35 Halifax Hospital Medical Center, Daytona Beach, Florida, Hospital Revenue Bonds, Series 2006, 6/18 at 100.00 AA 5.500%, 6/01/38 – AGM Insured Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, Subordinate Lien Series 2015B: 5.000%, 10/01/40 10/24 at 100.00 A+ 5.000%, 10/01/44 10/24 at 100.00 A+ Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Refunding Series 2012, 10/22 at 100.00 A1 5.000%, 10/01/30 Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Refunding Series 11/21 at 100.00 A2 2011, 5.000%, 11/15/24 Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – 4/17 at 100.00 AA– NPFG Insured Miami Beach Redevelopment Agency, Florida, Tax Increment Revenue Bonds, City Center/Historic 2/24 at 100.00 AA Convention Village, Series 2015A, 5.000%, 2/01/44 – AGM Insured Miami, Florida, Special Obligation Non-Ad Valorem Revenue Bonds, Refunding Series 2011A, 2/21 at 100.00 AA 6.000%, 2/01/30 – AGM Insured Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2010A, 7/20 at 100.00 AA 5.000%, 7/01/35 Miami-Dade County School Board, Florida, Certificates of Participation, Series 2006A, 5.000%, 11/16 at 100.00 AA+ (6) 11/01/31 (Pre-refunded 11/01/16) – AGM Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA 5.000%, 10/01/35 – AGM Insured Miami-Dade County, Florida, Subordinate Special Obligation Bonds, Refunding Series 2012B, 10/22 at 100.00 A+ 5.000%, 10/01/37 Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 2013A, 10/22 at 100.00 Aa3 5.000%, 10/01/42 Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, 4/22 at 100.00 A Inc., Series 2012A, 5.000%, 10/01/42 Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Sinai Residences of 6/22 at 102.00 N/R Boca Raton Project, Series 2014A, 7.250%, 6/01/34 Port Saint Lucie. Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 AA– Series 2007, 5.000%, 7/01/33 – NPFG Insured Port St. Lucie, Florida, Utility System Revenue Bonds, Refunding Series 2009, 5.250%, 9/01/35 – 9/18 at 100.00 AA AGC Insured Tamarac, Florida, Utility System Revenue Bonds, Series 2009, 5.000%, 10/01/39 – AGC Insured 10/19 at 100.00 AA Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Refunding Series No Opt. Call A 2012B, 5.000%, 7/01/42 Volusia County Educational Facilities Authority, Florida, Revenue Bonds, Embry-Riddle 10/21 at 100.00 AA Aeronautical University, Inc. Project, Refunding Series 2011, 5.000%, 10/15/29 – AGM Insured Volusia County Educational Facilities Authority, Florida, Revenue Bonds, Embry-Riddle 4/25 at 100.00 A– Aeronautical University, Series 2015B, 5.000%, 10/15/45 Total Florida Georgia – 2.6% (1.8% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2010A, 5.000%, 1/01/40 – 1/20 at 100.00 AA AGM Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Refunding Series 2009B, 5.375%, 11/19 at 100.00 AA 11/01/39 – AGM Insured Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding Series 2007, 8/20 at 100.00 AA 4.000%, 8/01/26 DeKalb County, Georgia, Water and Sewer Revenue Bonds, Series 2006A, 5.000%, 10/01/35 10/16 at 100.00 AA (6) (Pre-refunded 10/01/16) – AGM Insured Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (Pre-refunded 2/01/18) (4) Henry County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2005, 5.250%, No Opt. Call AA+ 2/01/27 – BHAC Insured Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 10/25 at 100.00 Baa2 2015, 5.000%, 10/01/40 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Total Georgia Guam – 0.2% (0.1% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/23 at 100.00 A– Series 2013, 5.500%, 7/01/43 Hawaii – 0.0% (0.0% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific 7/23 at 100.00 BB+ University, Series 2013A, 6.875%, 7/01/43 Idaho – 0.2% (0.1% of Total Investments) Idaho Health Facilities Authority, Revenue Bonds, Saint Luke’s Health System Project, Series 3/22 at 100.00 A– 2012A, 5.000%, 3/01/47 – AGM Insured Illinois – 15.4% (10.6% of Total Investments) Bolingbrook, Illinois, General Obligation Refunding Bonds, Series 2002B, 0.000%, 1/01/34 – No Opt. Call AA– FGIC Insured Chicago Transit Authority, Illinois, Capital Grant Receipts Revenue Bonds, Federal Transit 6/21 at 100.00 AA Administration Section 5307 Urbanized Area Formula Funds, Refunding Series 2011, 5.250%, 6/01/26 – AGM Insured Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2014, No Opt. Call AA 5.250%, 12/01/49 Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien 1/20 at 100.00 AA Refunding Series 2010C, 5.250%, 1/01/35 – AGC Insured Cook County Community College District 508, Illinois, General Obligation Bonds, Chicago City 12/23 at 100.00 AA Colleges, Series 2013, 5.250%, 12/01/43 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2015A, 7/25 at 100.00 AA– 5.000%, 1/01/40 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2015B, 1/26 at 100.00 AA– 5.000%, 1/01/40 Illinois Development Finance Authority, Local Government Program Revenue Bonds, Kane, Cook and No Opt. Call Aa3 DuPage Counties School District U46 – Elgin, Series 2002, 0.000%, 1/01/17 – AGM Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, Kane, Cook and No Opt. Call Aa3 (6) DuPage Counties School District U46 – Elgin, Series 2002, 0.000%, 1/01/17 – AGM Insured (ETM) Illinois Educational Facilities Authority, Revenue Bonds, Field Museum of Natural History, 11/23 at 100.00 A2 Series 2002, 5.500%, 11/01/36 Illinois Finance Authority, Revenue Bonds, Advocate Health Care Network, Series 2012, No Opt. Call AA 5.000%, 6/01/42 Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2012, 5.000%, 9/01/38 9/22 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2014A, 9/24 at 100.00 BBB 5.000%, 9/01/42 Illinois Finance Authority, Revenue Bonds, Ingalls Health System, Series 2013, 5.000%, 5/15/43 5/22 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 7/23 at 100.00 A– 6.000%, 7/01/43 Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/21 at 100.00 AA 8/15/41 – AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2012A, 10/21 at 100.00 AA+ 5.000%, 10/01/51 Illinois Health Facilities Authority, Revenue Bonds, Lutheran General Health System, Series No Opt. Call AA (6) 1993A, 6.250%, 4/01/18 – AGM Insured (ETM) Illinois Municipal Electric Agency, Power Supply System Revenue Bonds, Series 2007A, 5.000%, 2/17 at 100.00 AA– (6) 2/01/35 (Pre-refunded 2/01/17) – NPFG Insured Illinois State, General Obligation Bonds, May Series 2014: 5.000%, 5/01/36 5/24 at 100.00 A– 5.000%, 5/01/39 5/24 at 100.00 A– Illinois State, General Obligation Bonds, Series 2012A: 5.000%, 3/01/25 3/22 at 100.00 A– 5.000%, 3/01/27 3/22 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Macon County School District 61 Decatur, Illinois, General Obligation Bonds, Series 2011A, 1/21 at 100.00 A2 5.250%, 1/01/39 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Capital Appreciation Refunding Series 2010B-1: 0.000%, 6/15/45 – AGM Insured No Opt. Call AA 0.000%, 6/15/46 – AGM Insured No Opt. Call AA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AA– Project, Refunding Series 1996A, 0.000%, 12/15/21 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/22 at 101.00 AA– Project, Series 2002A, 0.000%, 6/15/27 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/22 at 100.00 BBB+ Project, Series 2012B, 5.000%, 6/15/52 (UB) (4) Southwestern Illinois Development Authority, Health Facility Revenue Bonds, Memorial Group, 11/23 at 100.00 AA Inc., Series 2013, 7.625%, 11/01/48 Williamson & Johnson Counties Community Unit School District 2, Marion, Illinois, General 12/20 at 100.00 AA Obligation Bonds, Series 2011, 7.250%, 12/01/28 – AGM Insured Total Illinois Indiana – 4.6% (3.2% of Total Investments) Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Finance Authority, Midwestern Disaster Relief Revenue Bonds, Ohio Valley Electric 6/22 at 100.00 BBB– Corporation Project, Series 2012A, 5.000%, 6/01/39 – AGM Insured Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2009A, 5.250%, 12/19 at 100.00 AA– 12/01/38 (UB) Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/22 at 100.00 AA 2012A, 5.000%, 10/01/37 Indiana Municipal Power Agency Power Supply System Revenue Bonds, Refunding Series 2016A, 7/26 at 100.00 A+ 5.000%, 1/01/42 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 1/17 at 100.00 AA– (6) (Pre-refunded 1/01/17) – NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/25 – No Opt. Call AA AMBAC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project Series 2009A, 1/19 at 100.00 AA 5.500%, 1/01/38 – AGC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Waterworks Project, Series 2009A, 1/19 at 100.00 AA 5.500%, 1/01/38 – AGC Insured (UB) Vigo County Hospital Authority, Indiana, Revenue Bonds, Union Hospital, Series 2007, 9/17 at 100.00 N/R 5.800%, 9/01/47 Total Indiana Iowa – 1.5% (1.1% of Total Investments) Ames, Iowa, Hospital Revenue Bonds, Mary Greeley Medical Center, Series 2011, 5.250%, 6/15/36 6/20 at 100.00 A2 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/23 at 100.00 BB– Project, Series 2013, 5.250%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 4/16 at 100.00 B+ 5.625%, 6/01/46 4/16 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 0.2% (0.2% of Total Investments) Kansas Development Finance Authority, Board of Regents, Revenue Bonds, Scientific Research and 4/16 at 100.50 AA– Development Facilities Projects, Series 2003C, 5.000%, 10/01/22 – AMBAC Insured Kansas Development Finance Authority, Health Facilities Revenue Bonds, Stormont-Vail Health 11/22 at 100.00 A2 Care Inc., Series 2013J, 5.000%, 11/15/38 Total Kansas Kentucky – 1.3% (0.9% of Total Investments) Kentucky Economic Development Finance Authority, Health System Revenue Bonds, Norton No Opt. Call AA– Healthcare Inc., Series 2000B, 0.000%, 10/01/28 – NPFG Insured Kentucky Municipal Power Agency, Power System Revenue Bonds, Prairie State Project Series 9/17 at 100.00 AA– (6) 2007A, 5.000%, 9/01/37 (Pre-refunded 9/01/17) – NPFG Insured Kentucky Municipal Power Agency, Power System Revenue Bonds, Prairie State Project Series 9/17 at 100.00 AA– (6) 2007A, 5.000%, 9/01/37 (Pre-refunded 9/01/17) – NPFG Insured Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C: 0.000%, 7/01/43 7/31 at 100.00 Baa3 0.000%, 7/01/46 7/31 at 100.00 Baa3 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Series 2013A: 5.750%, 7/01/49 7/23 at 100.00 Baa3 6.000%, 7/01/53 7/23 at 100.00 Baa3 Total Kentucky Louisiana – 6.3% (4.3% of Total Investments) Ascension Parish Industrial development Board, Louisiana, Revenue Bonds, Impala Warehousing 7/23 at 100.00 N/R (US) LLC Project, Series 2013, 6.000%, 7/01/36 Jefferson Parish Hospital District1, Louisiana, Hospital Revenue Bonds, West Jefferson Medical 1/21 at 100.00 AA (6) Center, Refunding Series 2011A, 6.000%, 1/01/39 (Pre-refunded 1/01/21) – AGM Insured Lafayette Public Trust Financing Authority, Louisiana, Revenue Bonds, Ragin’ Cajun Facilities 10/20 at 100.00 AA Inc. Project, Series 2010, 5.500%, 10/01/41 – AGM Insured Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 7/23 at 100.00 A 5.000%, 7/01/36 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Second Lien Series 2010B, 5/20 at 100.00 AA 5.000%, 5/01/45 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 5.000%, 5/01/36 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 AA (6) 4.750%, 5/01/39 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 AA (6) 4.500%, 5/01/41 (Pre-refunded 5/01/16) – NPFG Insured (UB) 5/16 at 100.00 AA (6) New Orleans Aviation Board, Louisiana, Revenue Bonds, North Terminal Project, Series 2015A, 1/25 at 100.00 A– 5.000%, 1/01/45 Shreveport, Louisiana, Water and Sewer Revenue Bonds, Refunding Series 2015, 5.000%, 12/01/40 12/25 at 100.00 A3 Total Louisiana Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical 7/23 at 100.00 BBB Center Obligated Group Issue, Series 2013, 5.000%, 7/01/43 Maryland – 0.2% (0.2% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 Ba1 9/01/26 – SYNCORA GTY Insured Maryland Economic Development Corporation, Student Housing Revenue Bonds, University of 6/16 at 100.00 AA Maryland College Park Projects, Refunding Series 2006, 5.000%, 6/01/28 – CIFG Insured Total Maryland Massachusetts – 4.3% (3.0% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA+ Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, Covanta 11/17 at 100.00 BB+ Energy Project, Series 2012B, 4.875%, 11/01/42 Massachusetts Development Finance Agency, Revenue Bonds, Emerson College, Series 2015: 5.000%, 1/01/45 1/25 at 100.00 BBB+ 4.500%, 1/01/45 1/25 at 100.00 BBB+ Massachusetts Development Finance Agency, Revenue Bonds, Western New England University, Series 2015: 5.000%, 9/01/40 9/25 at 100.00 BBB 5.000%, 9/01/45 9/25 at 100.00 BBB Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare 7/19 at 100.00 AA System, Tender Option Trust 2015-XF0047, 13.693%, 7/01/29 (IF) 15 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2007A, 8/17 at 100.00 AA+ 5.000%, 8/15/37 – AMBAC Insured Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2007A, 8/17 at 100.00 N/R (6) 5.000%, 8/15/37 (Pre-refunded 8/15/17) – AMBAC Insured Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Tender Option Bond No Opt. Call AA+ Trust 14021, 9.373%, 2/15/20 (IF) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Tender Option Bond 8/17 at 100.00 AA+ Trust 2015-XF2187, 13.558%, 8/15/37 – AGM Insured (IF) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (4) Springfield Water and Sewer Commission, Massachusetts, General Revenue Bonds, Refunding Series 11/20 at 100.00 AA 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 1.4% (1.0% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A– Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 1/22 at 100.00 A2 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 AA 2006A, 5.000%, 12/01/31 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 N/R (6) 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 6/22 at 100.00 AA 2009C, 5.000%, 12/01/48 Total Michigan Minnesota – 0.4% (0.3% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Hospital Revenue Bonds, HealthEast Inc., Series 2015A: 5.250%, 11/15/35 11/20 at 100.00 BBB– 5.000%, 11/15/40 11/25 at 100.00 BBB– 5.000%, 11/15/44 11/25 at 100.00 BBB– Total Minnesota Missouri – 0.7% (0.5% of Total Investments) Jackson County Reorganized School District R-7, Lees Summit, Missouri, General Obligation 3/16 at 100.00 N/R (6) Bonds, Series 2006, 5.250%, 3/01/25 (Pre-refunded 3/01/16) – NPFG Insured Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, 5/23 at 100.00 BBB+ Saint Louis College of Pharmacy, Series 2013, 5.500%, 5/01/43 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/23 at 100.00 A– of Sunset Hills, Series 2013A, 5.875%, 9/01/43 Total Missouri Nebraska – 1.0% (0.7% of Total Investments) Lincoln County Hospital Authority 1, Nebraska, Hospital Revenue and Refunding Bonds, Great No Opt. Call A– Plains Regional Medical Center Project, Series 2012, 5.000%, 11/01/42 Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska 2/17 at 100.00 AA+ (6) City 2, Tender Option Bond Trust 11673, 20.228%, 8/01/40 (Pre-refunded 2/01/17) – BHAC Insured (IF) Public Power Generation Agency, Nebraska, Whelan Energy Center Unit 2 Revenue Bonds, Series 1/17 at 100.00 A2 (6) 2007A, 5.000%, 1/01/37 (Pre-refunded 1/01/17) – AMBAC Insured Total Nebraska Nevada – 2.6% (1.8% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2009C, 5.000%, 7/01/26 – 7/19 at 100.00 AA AGM Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Las Vegas Valley Water District, Nevada, General Obligation Bonds, Series 2015, 5.000%, 12/24 at 100.00 AA 6/01/39 (UB) Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Series 2012B, 6/22 at 100.00 AA+ 5.000%, 6/01/42 Total Nevada New Jersey – 6.2% (4.3% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 4/16 at 100.00 AA– 5.000%, 7/01/23 – NPFG Insured 4/16 at 100.00 AA– 5.000%, 7/01/29 – NPFG Insured 4/16 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson 7/23 at 100.00 A University Hospital, Series 2013A, 5.500%, 7/01/43 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call A– Appreciation Series 2010A, 0.000%, 12/15/26 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006C: 0.000%, 12/15/35 – AMBAC Insured No Opt. Call A– 0.000%, 12/15/36 – AMBAC Insured No Opt. Call A– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 AA 5.000%, 12/15/34 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2012AA, No Opt. Call A– 5.000%, 6/15/38 New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA AGM Insured New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.272%, 7/22 at 100.00 A+ 1/01/43 (IF) (4) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BB 4.625%, 6/01/26 6/17 at 100.00 B+ 4.750%, 6/01/34 6/17 at 100.00 B– 5.000%, 6/01/41 6/17 at 100.00 B– Total New Jersey New Mexico – 0.3% (0.2% of Total Investments) Rio Rancho, New Mexico, Water and Wastewater System Revenue Bonds, Refunding Series 2009, 5/19 at 100.00 AA 5.000%, 5/15/21 – AGM Insured New York – 7.2% (4.9% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 4/16 at 100.00 AA– Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 4/21 at 100.00 AAA 2011A, 5.000%, 10/01/41 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 AA 2010, 5.500%, 7/01/43 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/25 at 100.00 A– 2015A, 5.000%, 7/01/50 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/22 at 100.00 AA– 2012A, 5.000%, 7/01/42 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 AA– 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006C, 9/16 at 100.00 AA– (6) 5.000%, 9/01/35 (Pre-refunded 9/01/16) – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A: 4.000%, 9/01/39 – AGM Insured 9/24 at 100.00 AA 5.000%, 9/01/44 9/24 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2005, 5.250%, 10/01/35 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water 6/22 at 100.00 AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Tender Option Bond Trust 2012-9W, 13.858%, 6/15/26 (IF) (4) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 5/16 at 100.00 AA Series 1996A, 6.125%, 11/01/20 – AGM Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/17 at 100.00 AAA 2007B, 5.000%, 3/15/37 Onondaga Civic Development Corporation, New York, Revenue Bonds, Saint Joseph’s Hospital 7/22 at 100.00 BB (6) Health Center Project, Series 2012, 5.000%, 7/01/42 (Pre-refunded 7/01/22) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2013A: 0.000%, 11/15/31 No Opt. Call A+ 0.000%, 11/15/32 No Opt. Call A+ Total New York North Carolina – 2.1% (1.4% of Total Investments) Charlotte, North Carolina, Water and Sewer System Refunding Bonds, Tender Option Bond Trust 7/20 at 100.00 AAA 43W, 13.709%, 7/01/38 (IF) (4) North Carolina Capital Facilities Finance Agency, Revenue Bonds, Duke University Project, 10/25 at 100.00 AA+ Series 2015B, 5.000%, 10/01/55 (UB) (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Duke University 6/22 at 100.00 AA Health System, Series 2012A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Vidant Health, 6/22 at 100.00 A+ Refunding Series 2012A, 5.000%, 6/01/36 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/38 Total North Carolina North Dakota – 0.7% (0.5% of Total Investments) Burleigh County, North Dakota, Health Care Revenue Bonds, Saint Alexius Medical Center 7/22 at 100.00 N/R (6) Project, Refunding Series 2012A, 4.500%, 7/01/32 (Pre-refunded 7/01/22) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated 12/21 at 100.00 A– Group, Series 2012, 5.000%, 12/01/35 Williston, North Dakota, Multifamily Housing Revenue Bonds, Eagle Crest Apartments LLC 9/23 at 100.00 N/R Project, Series 2013, 7.750%, 9/01/38 Total North Dakota Ohio – 8.0% (5.5% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, 5/22 at 100.00 A1 Children’s Hospital Medical Center, Improvement & Refunding Series 2012, 5.000%, 11/15/42 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Health Partners, Refunding and Improvement Series 2012A: 5.000%, 5/01/33 5/22 at 100.00 AA– 4.000%, 5/01/33 5/22 at 100.00 AA– 5.000%, 5/01/42 5/22 at 100.00 AA– Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 25 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Cleveland Heights-University Heights City School District, Ohio, General Obligation Bonds, 6/23 at 100.00 AA School Improvement Series 2014, 5.000%, 12/01/51 Fairfield County, Ohio, Hospital Facilities Revenue Bonds, Fairfield Medical Center Project, 6/23 at 100.00 Baa2 Series 2013, 5.000%, 6/15/43 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, 5/22 at 100.00 Aa2 Improvement Series 2012A, 5.000%, 11/01/42 Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 4.250%, 12/01/32 – 12/16 at 100.00 A+ AMBAC Insured Hamilton County, Ohio, Sales Tax Revenue Bonds, Series 2006A, 4.250%, 12/01/32 – AMBAC 12/16 at 100.00 A+ Insured (UB) JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 1/23 at 100.00 AA 2013A, 5.000%, 1/01/38 Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding No Opt. Call A2 Series 2007, 5.250%, 12/01/31 – AGM Insured Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Refunding & 11/24 at 100.00 AA+ Improvement Series 2014, 5.000%, 11/15/49 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien 2/31 at 100.00 A+ Convertible Series 2013A-3, 0.000%, 2/15/36 Southeastern Ohio Port Authority, Hospital Facilities Revenue Bonds, Memorial Health System Obligated Group Project, Refunding and Improvement Series 2012: 5.750%, 12/01/32 12/22 at 100.00 BB 6.000%, 12/01/42 12/22 at 100.00 BB Springboro Community City School District, Warren County, Ohio, General Obligation Bonds, No Opt. Call AA Refunding Series 2007, 5.250%, 12/01/26 – AGM Insured Tuscarawas County Economic Development and Finance Alliance, Ohio, Higher Education Facilities 3/25 at 100.00 N/R Revenue Bonds, Ashland University, Refunding & Improvement Series 2015, 6.000%, 3/01/45 Total Ohio Oregon – 0.2% (0.2% of Total Investments) Oregon Health and Science University, Revenue Bonds, Series 2012E, 5.000%, 7/01/32 No Opt. Call AA– Tigard, Washington County, Oregon, Water System Revenue Bonds, Series 2012, 5.000%, 8/01/42 8/22 at 100.00 AA– Total Oregon Pennsylvania – 6.2% (4.3% of Total Investments) Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, 6/16 at 100.00 AA (6) 5.000%, 6/01/26 (Pre-refunded 6/01/16) – AGM Insured Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006, 8/16 at 100.00 A+ (6) 5.000%, 8/01/24 (Pre-refunded 8/01/16) – AMBAC Insured Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA 5.000%, 1/01/40 – AGM Insured Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2011A, 4.625%, 12/21 at 100.00 A2 12/01/44 – AGM Insured Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, Allentown Concession, 12/23 at 100.00 A Series 2013A, 5.125%, 12/01/47 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 N/R (6) Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 (Pre-refunded 8/01/20) (UB) (4) Montgomery County Industrial Development Authority, Pennsylvania, Health System Revenue Bonds, 1/25 at 100.00 Baa2 Albert Einstein Healthcare Network Issue, Series 2015A, 5.250%, 1/15/45 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 4/16 at 100.00 AA– 2005A, 5.000%, 5/01/28 – NPFG Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 6/16 at 100.00 A1 (6) (Pre-refunded 6/01/16) – AMBAC Insured Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 N/R (6) Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 (Pre-refunded 5/15/20) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BBB– Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A+ Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 1997A, 5.125%, No Opt. Call A1 (6) 8/01/27 – AMBAC Insured (ETM) Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Sales Tax 8/20 at 100.00 AA Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/31 – AGM Insured Scranton, Pennsylvania, Sewer Authority Revenue Bonds, Series 2011A, 5.250%, 12/01/31 – 12/21 at 100.00 AA AGM Insured Susquehanna Area Regional Airport Authority, Pennsylvania, Airport System Revenue Bonds, No Opt. Call Baa3 Series 2012B, 4.000%, 1/01/33 Total Pennsylvania Puerto Rico – 0.6% (0.4% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AA 2010C, 5.125%, 8/01/42 – AGM Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (6) 5.500%, 7/01/17 – NPFG Insured (ETM) Total Puerto Rico Rhode Island – 0.8% (0.6% of Total Investments) Rhode Island Health and Educational Building Corporation, Higher Education Facility Revenue 9/17 at 100.00 AA+ Bonds, Brown University, Refunding Series 2007, 5.000%, 9/01/37 South Carolina – 4.0% (2.8% of Total Investments) Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA 2006, 5.000%, 12/01/24 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/16 at 100.00 AA (6) 2006, 5.000%, 12/01/28 (Pre-refunded 12/01/16) – AGM Insured South Carolina JOBS Economic Development Authority, Industrial Revenue Bonds, South Carolina 2/23 at 100.00 A Electric and Gas Company, Series 2013, 4.000%, 2/01/28 South Carolina Jobs-Economic Development Authority, Hospital Revenue Bonds, Palmetto Health, 8/21 at 100.00 AA Refunding Series 2011A, 6.500%, 8/01/39 – AGM Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding Series 12/24 at 100.00 AA– 2014C, 5.000%, 12/01/46 South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2013A, 12/23 at 100.00 AA– 5.125%, 12/01/43 South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2015E, 12/25 at 100.00 AA– 5.250%, 12/01/55 Spartanburg Regional Health Services District, Inc., South Carolina, Hospital Revenue 4/22 at 100.00 A+ Refunding Bonds, Series 2012A, 5.000%, 4/15/32 Total South Carolina South Dakota – 0.8% (0.6% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Avera Health System, 7/24 at 100.00 AA– Series 2014, 5.000%, 7/01/44 Tennessee – 0.7% (0.4% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Harpeth Valley Utilities District, Davidson and Williamson Counties, Tennessee, Utilities 9/22 at 100.00 AA Revenue Bonds, Series 2012A, 4.000%, 9/01/40 Total Tennessee Texas – 10.8% (7.4% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA AGM Insured Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Refunding Series 2013A, 1/23 at 100.00 BBB+ 5.000%, 1/01/43 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB+ 6.250%, 1/01/46 Clifton Higher Education Finance Corporation, Texas, Education Revenue Bonds, Uplift Education Charter School, Series 2013A: 4.350%, 12/01/42 12/22 at 100.00 BBB– 4.400%, 12/01/47 12/22 at 100.00 BBB– Dallas, Texas, Waterworks and Sewer System Revenue Bonds, Series 2007, 4.375%, 10/01/32 – 10/17 at 100.00 AAA AMBAC Insured (UB) El Paso, Texas, Airport Revenue Bonds, El Paso International Airport Series 2011, 8/20 at 100.00 A+ 5.250%, 8/15/33 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option Bond 10/23 at 100.00 AA+ Trust 2015-XF0228, 18.208%, 4/01/53 (IF) Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA– NPFG Insured Harris County, Texas, Toll Road Revenue Bonds, Subordinate Lien Unlimited Tax Tender Options No Opt. Call AAA Bond Trust 2015-XF2184, 14.296%, 8/15/28 – AGM Insured (IF) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Capital Appreciation Refunding Senior Lien Series 2014A: 0.000%, 11/15/41 – AGM Insured 11/31 at 62.66 AA 0.000%, 11/15/42 – AGM Insured 11/31 at 59.73 AA 0.000%, 11/15/43 – AGM Insured 11/31 at 56.93 AA 0.000%, 11/15/44 – AGM Insured 11/31 at 54.25 AA 0.000%, 11/15/45 – AGM Insured 11/31 at 51.48 AA Houston, Texas, Airport System Revenue Bonds, Subordinate Lien Series 2000B, 5.450%, 7/01/24 – No Opt. Call AA AGM Insured Houston, Texas, Airport System Special Facilities Revenue Bonds, United Airlines, Inc. 7/24 at 100.00 BB– Terminal E Project, Refunding Series 2014, 5.000%, 7/01/29 Houston, Texas, Subordinate Lien Airport System Revenue Refunding Bonds, Series 2012B, 7/22 at 100.00 A 5.000%, 7/01/31 Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, 8/21 at 100.00 A Refunding Series 2012A, 5.000%, 8/01/46 Laredo, Webb County, Texas, Waterworks and Sewer System Revenue Bonds, Series 2011, 5.000%, 3/21 at 100.00 AA 3/01/41 – AGM Insured Lower Colorado River Authority, Texas, Transmission Contract Revenue Bonds, LCRA Transmission 5/25 at 100.00 A+ Services Corporation Project, Refunding Series 2015, 5.000%, 5/15/45 McCamey County Hospital District, Texas, General Obligation Bonds, Series 2013: 5.750%, 12/01/33 12/25 at 100.00 Baa2 6.125%, 12/01/38 12/25 at 100.00 Baa2 North Fort Bend Water Authority, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 12/21 at 100.00 AA 12/15/36 – AGM Insured North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 1/25 at 100.00 A 5.000%, 1/01/45 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2015A, 1/25 at 100.00 A2 5.000%, 1/01/35 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 11/21 at 100.00 AA– Bonds, Baylor Health Care System, Series 2011A, 5.000%, 11/15/30 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 9/23 at 100.00 A Bonds, Hendrick Medical Center, Refunding Series 2013, 5.500%, 9/01/43 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/30 No Opt. Call A3 5.000%, 12/15/32 No Opt. Call A3 Texas State, General Obligation Bonds, Transportation Commission Highway Improvement Series No Opt. Call AAA 2012A, 5.000%, 4/01/42 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/24 at 100.00 A– Refunding Series 2015B, 5.000%, 8/15/37 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/42 Total Texas Utah – 1.6% (1.1% of Total Investments) Central Weber Sewer Improvement District, Utah, Sewer Revenue Bonds, Refunding Series 2010A, 3/20 at 100.00 AA 5.000%, 3/01/33 – AGC Insured Utah Transit Authority, Sales Tax Revenue Bonds, Refunding Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A+ Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008A, 5.250%, 6/15/38 6/18 at 100.00 AAA (Pre-refunded 6/15/18) Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008A, 5.000%, 6/15/36 (Pre-refunded 6/18 at 100.00 AAA 6/15/18) – AGM Insured Total Utah Vermont – 1.5% (1.0% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Refunding Series 2007, 10/17 at 100.00 AA 5.000%, 10/01/43 – AGM Insured University of Vermont and State Agricultural College, Revenue Bonds, Refunding Series 2015: 4.000%, 10/01/40 10/25 at 100.00 Aa3 5.000%, 10/01/45 10/25 at 100.00 Aa3 Total Vermont Virginia – 1.0% (0.7% of Total Investments) Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital 7/28 at 100.00 BBB Appreciation Series 2012B, 0.000%, 7/15/40 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles 4/22 at 100.00 BBB+ Metrorail & Capital Improvement Project, Refunding Second Senior Lien Series 2014A, 5.000%, 10/01/53 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien No Opt. Call AA Revenue Bonds, Series 2009B, 0.000%, 10/01/36 – AGC Insured Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carilion Health 7/20 at 100.00 AA System Obligated Group, Series 2005B, 5.000%, 7/01/38 5 Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carilion Health 7/20 at 100.00 AA (6) System Obligated Group, Series 2005B, 5.000%, 7/01/38 (Pre-refunded 7/01/20) – AGM Insured Total Virginia Washington – 4.7% (3.2% of Total Investments) King County, Washington, Sewer Revenue Bonds, Refunding Series 2012, 5.000%, 1/01/52 1/22 at 100.00 AA+ King County, Washington, Sewer Revenue Bonds, Series 2006-2, 13.814%, 1/01/26 – 1/17 at 100.00 AA+ AGM Insured (IF) King County, Washington, Sewer Revenue Bonds, Series 2007, 5.000%, 1/01/42 (Pre-refunded 7/17 at 100.00 AA+ (6) 7/01/17) – AGM Insured Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Series 2015A, 5.000%, 4/01/40 10/24 at 100.00 A+ Port of Seattle, Washington, Revenue Bonds, Refunding Intermediate Lien Series 2012A, 8/22 at 100.00 A+ 5.000%, 8/01/31 University of Washington, General Revenue Bonds, Refunding Series 2007, 5.000%, 6/01/37 6/17 at 100.00 Aaa (Pre-refunded 6/01/17) – AMBAC Insured Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research 1/21 at 100.00 A Center, Series 2011A, 5.625%, 1/01/35 Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, 10/22 at 100.00 AA Series 2012A, 4.250%, 10/01/40 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 Aa2 Refunding Series 2012B, 5.000%, 10/01/30 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, 10/22 at 100.00 Aa2 Series 2012A, 5.000%, 10/01/42 Washington, General Obligation Bonds, Series 2000S-5, 0.000%, 1/01/20 – FGIC Insured No Opt. Call AA+ Total Washington West Virginia – 1.9% (1.3% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 West Virginia State Building Commission, Lease Revenue Refunding Bonds, Regional Jail and No Opt. Call N/R Corrections Facility, Series 1998A, 5.375%, 7/01/21 – AMBAC Insured Total West Virginia Wisconsin – 2.4% (1.7% of Total Investments) University of Wisconsin Hospitals and Clinics Authority, Revenue Bonds, Refunding Series 4/23 at 100.00 Aa3 2013A, 5.000%, 4/01/38 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Health Inc. 10/22 at 100.00 AA– Obligated Group, Series 2012A, 5.000%, 4/01/42 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, 10/21 at 100.00 A+ Series 2011A, 5.250%, 10/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., 6/22 at 100.00 A2 Series 2012, 5.000%, 6/01/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Meriter Hospital Inc., No Opt. Call Aa3 Series 1992A, 6.000%, 12/01/22 – FGIC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ministry Health Care, 8/22 at 100.00 AA Inc., Refunding 2012C, 5.000%, 8/15/32 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 5.750%, 5/01/33 Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 (Pre-refunded 5/16 at 100.00 AA (6) 5/01/16) – NPFG Insured Total Wisconsin Wyoming – 1.2% (0.8% of Total Investments) Sweetwater County, Wyoming, Hospital Revenue Bonds, Memorial Hospital Project, Refunding 9/23 at 100.00 BBB– Series 2013A, 5.000%, 9/01/37 Teton County Hospital District, Wyoming, Hospital Revenue Bonds, St. John’s Medical Center Project, Series 2011B: 5.500%, 12/01/27 12/21 at 100.00 BBB+ 6.000%, 12/01/36 12/21 at 100.00 BBB+ Total Wyoming $ 1,689,260 Total Municipal Bonds (cost 1,575,948,491) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0%of Total Investments) $ 213 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 6,381 57 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/55 N/R Total Corporate Bonds (cost $24,141) Total Long-Term Investments (cost $1,575,972,632) Floating Rate Obligations – (4.8)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (12.6)% (10) Variable Rate Demand Preferred Shares, at Liquidation Value – (29.0)% (11) Other Assets Less Liabilities – 1.5% (12) Net Assets Applicable to Common Shares – 100% $ 1,204,594,590 Investments in Derivatives as of January 31, 2016 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (13) Date (Depreciation) JPMorgan Chase Bank, N.A. Receive Weekly USD-SIFMA 2.030% Quarterly 3/17/16 3/17/26 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Investments in Derivatives: Interest Rate Swaps* — — Total $ — *Represents net unrealized appreciation (depreciation). Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments (excluding investments in derivatives) was $1,517,942,321. Gross unrealized appreciation and gross unrealized depreciation of investments (excluding investments in derivatives) as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. On January 1, 2016, the Fund's Adviser determined it was likely that this borrower would fulfill a portion of its obligation on this security, and therefore increased the security's interest rate of accrual from 5.000% to 5.500%. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund is not accruing income for either senior interest corporate bond. On January 1, 2016, the Fund's Adviser determined it was likely that this borrower would fulfill a portion of its obligation on this security, and therefore increased the security's interest rate of accrualfrom 4.750% to 5.250%. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 8.7%. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 20.0%. Other assets less liabilities includes the unrealized appreciation (depreciation) of certain over-the- counter derivatives as well as the exchange-cleared and exchange-traded derivatives, when applicable. Effective date represents the date on which both the Fund and counterparty commence interest payment accruals on each contract. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. USD-SIFMA United States Dollar Securities Industry and Financial Market Association Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen AMT-Free Municipal Income Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
